                            Case 3:21-mj-00040-UNA                       Document 1              04/09/21 Page 1 of 35
   AO 106A (08/18) Application for a Warrant by Telephone or Other Reliable Electronic Means


                                         UNITED STATES DISTRICT COURT
                                                                     for the
                                                          Middle District
                                                        __________        of of
                                                                   District  Louisiana
                                                                                __________

                 In the Matter of the Search of     )
                                                    )
                                                    )                                          Case No. 21-MJ -40
,1)250$7,21$662&,$7(':,7+*0$,/$&&2817          )
0$77+(:5(1$72:$/6+#*0$,/&207+$7,66725('$7$ )
35(0,6(6&21752//('%<*22*/(                       )

       APPLICATION FOR A WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS
           I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
   penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
   property to be searched and give its location):
    SEE ATTACHMENT "A"

   located in the               Middle               District of                 Louisiana                 , there is now concealed (identify the
   person or describe the property to be seized):
    SEE ATTACHMENT "B"


             The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
                  ✔ evidence of a crime;
                  u
                  u contraband, fruits of crime, or other items illegally possessed;
                    ✔ property designed for use, intended for use, or used in committing a crime;
                    u
                    u a person to be arrested or a person who is unlawfully restrained.
             The search is related to a violation of:
                Code Section                                                               Offense Description
           18 USC 875(c)                             Making Threats in Interstate Commerce



             The application is based on these facts:
            SEE ATTACHED AFFIDAVIT

              ✔ Continued on the attached sheet.
              u
              u Delayed notice of        days (give exact ending date if more than 30 days:                                    ) is   requested under
                18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.


                                                                                                         Applicant’s signature
                                                                                                     Ryan A. Marten, Special Agent
                                                                                                         Printed name and title

   Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
                   Telephone                             (specify reliable electronic means).


   Date:            04/09/2021                                                                  S          Judge’s signature

   City and state: Baton Rouge, Louisiana                                                       Magistrate Judge Richard L. Bourgeois
                                                                                                         Printed name and title
            Case 3:21-mj-00040-UNA          Document 1       04/09/21 Page 2 of 35




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF LOUISIANA

 IN THE MATTER OF THE SEARCH OF
 INFORMATION ASSOCIATED WITH THE
 GOOGLE ACCOUNT                  Case No. 21-MJ- 40
 MATTHEW.RENATO.WALSH@GMAIL.COM
 THAT IS STORED AT PREMISES      Filed Under Seal
 CONTROLLED BY GOOGLE LLC


                            AFFIDAVIT IN SUPPORT OF
                     AN APPLICATION FOR A SEARCH WARRANT

       I, Ryan Anthony Marten, being first duly sworn, hereby depose and state as follows:

                     INTRODUCTION AND AGENT BACKGROUND

       1.      I make this affidavit in support of an application for a search warrant for

information associated with a certain account that is stored at premises owned, maintained,

controlled, or operated by Google LLC (“Google”), an electronic communications service and

remote computing service provider headquartered at 1600 Amphitheater Parkway, Mountain

View, California 94043. The information to be searched is described in the following paragraphs

and in Attachment A. This affidavit is made in support of an application for a search warrant

under 18 U.S.C. §§ 2703(a), 2703(b)(1)(A) and 2703(c)(1)(A) to require Google to disclose to

the government copies of the information (including the content of communications) further

described in Section I of Attachment B. Upon receipt of the information described in Section I

of Attachment B, government-authorized persons will review that information to locate the items

described in Section II of Attachment B.

       2.      I am a Special Agent with the Federal Bureau of Investigations (“FBI”) and have

been since September 2019. I am currently assigned to the FBI New Orleans Field Office at the

Baton Rouge Resident Agency in Louisiana. Currently, I am working on the Baton Rouge
             Case 3:21-mj-00040-UNA            Document 1       04/09/21 Page 3 of 35




Western Hemisphere TOC Task Force investigating drug trafficking organizations and other

violent crimes in the Baton Rouge area and nationwide. I have conducted investigations of,

among other offenses, murder for hire involving interstate communications. As a federal agent, I

am authorized to investigate violations of federal law, and I am a law enforcement officer with

the authority to execute warrants issued under the authority of the United States.

        3.      The facts in this affidavit come from my personal observations, my training and

experience, and information obtained from other agents and witnesses. This affidavit is intended

to show merely that there is sufficient probable cause for the requested warrant and does not set

forth all of my knowledge about this matter.

        4.      Based on my training and experience and the facts as set forth in this affidavit,

there is probable cause to believe that violations of Title 18, United States Code, Section 875(c)

have been committed by MATTHEW WALSH a/k/a MATTHEW RENATO WALSH

(“WALSH”). There is also probable cause to search the information described in Attachment A

for evidence and instrumentalities of these crimes further described in Attachment B.

                                          JURISDICTION

        5.      This Court has jurisdiction to issue the requested warrant because it is “a court of

competent jurisdiction,” as defined by 18 U.S.C. § 2711. 18 U.S.C. §§ 2703(a), (b)(1)(A), &

(c)(1)(A). Specifically, the Court is “a district court of the United States . . . that has jurisdiction

over the offense being investigated.” 18 U.S.C. § 2711(3)(A)(i).

                                        PROBABLE CAUSE

        6.      On or about March 10, 2021, federal agents were on the main campus of

Louisiana State University (“LSU”) in Baton Rouge, Louisiana, for the purpose of making

contact with an individual unrelated to the instant investigation. On that date, while outside of



                                                   2
            Case 3:21-mj-00040-UNA          Document 1       04/09/21 Page 4 of 35




Patrick Taylor Hall on LSU’s campus, FBI Special Agent (“SA”) John McCarthy and another

government employee were approached by an individual who identified himself as WALSH.

WALSH engaged SA McCarthy in conversation, during which WALSH expressed his desire to

join the military and referenced his expertise in petroleum engineering, specifically hydraulics,

and molecules.

       7.      Subsequent to this interaction, SA McCarthy discussed the contact with FBI SA

Dustin Henry, and the two agents agreed to initiate a second contact with WALSH, in order to

further discuss WALSH’s stated interest and expertise.

       8.      On or about March 15, 2021, SA McCarthy observed WALSH to be present in

his office, which was located on the third floor of Patrick Taylor Hall on LSU’s campus. The

office space was further verified as being WALSH’s office by the presence of a nameplate

bearing WALSH’s name on the office door. SA McCarthy telephonically contacted SA Henry

and advised that WALSH was currently present in his office, providing an opportunity for the

two agents to speak to WALSH. Shortly thereafter, SA Henry arrived on campus. As SA Henry

approached Patrick Taylor Hall, he observed an individual matching WALSH’s known

description outside the building. SA Henry’s knowledge of WALSH’s description was based on

a review of WALSH’s driver’s license and a description provided by SA McCarthy following

SA McCarthy’s in-person contact with WALSH on March 10, 2021. Upon identifying the

individual as WALSH, SA Henry decided to approach WALSH outside of Patrick Taylor Hall.

       9.      During this interaction, SA Henry asked WALSH if he was “Matt Walsh,” in

response to which WALSH confirmed that he was. SA Henry told WALSH that he was coming

to see him, introduced himself by first and last name, produced his FBI credentials and identified

himself as an FBI agent. According to SA Henry, WALSH reacted to SA Henry’s credentials



                                                 3
             Case 3:21-mj-00040-UNA          Document 1   04/09/21 Page 5 of 35




with a grimace, appearing somewhat incredulous. SA Henry assured WALSH that he was not in

trouble and told WALSH that he had met with the other government employee, who, along with

SA McCarthy, had previously been approached by WALSH. SA Henry told WALSH that he

wanted to “pick his brain.” WALSH asked SA Henry if he wanted to buy him lunch, to which

SA Henry replied not right now. WALSH told SA Henry if he wanted to talk, WALSH’s time

was worth something and it would cost SA Henry to speak with WALSH. SA Henry thanked

WALSH for his time and walked away.

       10.     On March 15, 2021, at approximately 3:07 p.m. Eastern Time, WALSH called

the FBI National Threat Operations Center (“NTOC”) to both report, and acquire information

regarding, an individual who claimed to be an FBI agent when he approached WALSH on

LSU’s main campus in Baton Rouge, Louisiana.

       11.     During this call to NTOC, WALSH provided his accurate first and last name,

date of birth (XX/XX/1980), cellular telephone number (985-415-XXXX), and a zip code local

to Baton Rouge, Louisiana. In addition, WALSH provided the following information regarding

the referenced encounter from his perspective: WALSH was walking out of work when he was

approached on the sidewalk by someone claiming to be a federal agent. The man “flashed a

badge,” introduced himself as “Dustin,” referenced having talked to another government

employee, told WALSH he was “not in trouble,” and asked if he could “pick [WALSH’s]

brain.” When WALSH told the man that he could buy him lunch if he wanted to talk, “Dustin”

declined and left on foot. WALSH expressed concern as to why he would be approached by the

FBI and advised NTOC that he was “a patriot” and would “gladly talk” to the FBI “if there’s a

reason” that the FBI wants to talk to him.




                                                4
              Case 3:21-mj-00040-UNA          Document 1      04/09/21 Page 6 of 35




        12.        During WALSH’s call to NTOC, he did not acknowledge his March 10, 2021,

interaction with SA McCarthy and the other government employee.

        13.        On March 24, 2021, Complainant 1 (protected identity) contacted NTOC and

advised that WALSH had sent Complainant 2 (protected identity) an email on March 24, 2021,

at approximately 1:13 a.m. MDT. Complainant 1 advised NTOC of the nature of the relationship

between WALSH and Complainants 1 and 2 and further advised that Complainants 1 and 2

reside outside the State of Louisiana. Complainant 1 further stated that WALSH often sent

emails but described the referenced email communications as being “completely out of

character” for WALSH. In addition to the primary email, on which Complainant 2 was an

intended recipient, additional emails appeared in the same email chain. During this call,

Complainant 1 quoted directly from the email communications, noted a reference by WALSH to

the FBI having “the audacity to come after Matthew Walsh,” and expressed concern that

WALSH “was going to do something to the FBI.” Complainant 1 provided NTOC with

WALSH’s full name and email address (matthew.renato.walsh@gmail.com). Complainant 1

further advised that WALSH has a Ph.D. in Hydraulic Engineering and, as of the time of the call

on March 24, 2021, was employed as a professor in Baton Rouge, Louisiana.

        14.        Continuing on March 24, 2021, the FBI subsequently obtained a copy of the email

chain referenced in Complainant 1’s call to NTOC. The primary email, of which Complainant 2

was one of approximately 51 recipients, was sent from matthew.renato.walsh@gmail.com, and

stated, in full:

        SO YOU ALL KNOW
        THE FBI INTIMIDATED ME
        THEY THREATENED ME
        I THREATEN THE BACK


                                                  5
             Case 3:21-mj-00040-UNA       Document 1      04/09/21 Page 7 of 35




       I WILL CUT YOUR BALLS OFF AND FEED THEM TO THE FLOWERS AND SLIT
       YOUR BABY OUT OF YOUR PREGNANTS WIFE BELLY AND WATER THE
       FLOWERS WITH YOUR FAGGOT SON'S BLOOD
       DO YOU HEAR ME FBI
       I WILL FOREVER KILL YOU
       YOU HAVE NO RIGHT TO DRAW BREATH FBI
       COME AFTER ME ON A SIDEWALK
       YOU COWARD TRAITOR
       I WILL CUT YOUR BALLS OFF AND FEED IT TO THE FLOWERS
       YOU LET DOMESTIC TERRORISTS GO ALL SUMMER
       YOU CHEER FOR ANTIFI AND COMMUNIST BLM
       AND YOU CRACK DOWN ON ONE SINGLE ILL-ADVISED EVENT ON THE
       CAPITOL
       YOU SHOULD ALL TAKE A CHEESE GRATER TO YOUR FACE
       [PERSON A] AND [PERSON B] IF YOU DONT SEE IT AFTER ALL THIS I
       DONT KNOW WHAT TO SAY
       THE DEMOCRAT PARTY IS PURE EVIL
       FOR EVER AND FOR ALWAYS
       I AM DONE
       I WONT GIVE YOU ANY MORE OF MY INSIGHT
       GO FUCK YOURSELF

       15.     Another email, within the same email chain, sent from

matthew.renato.walsh@gmail.com, on March 24, 2021, at approximately 1:45 a.m., states:

       YOU ARE WELCOME
       THANK ME WHEN YOU WANT
       IDIOTS STORMED THE CAPITOL
       THEY WERE TERRIBLE
       BUT FOR ALL SUMMER




                                               6
             Case 3:21-mj-00040-UNA         Document 1       04/09/21 Page 8 of 35




       16.     Another email, within the same email chain, sent from

matthew.renato.walsh@gmail.com, on March 24, 2021, at approximately 2:04 a.m., states:

       DOMESTIC TERRORISTS ALL SUMMER
       THAT HAPPENED
       AND THE FBI HAS THE AUDACITY TO COME AFTER MATTHEW WALSH
       COME AFTER ME
       I WILL KILL YOUR FAMILY
       PUT IT IN WRITING
       MATTHEW RENATO WALSH
       INTIMIDATE ME
       SEE WHAT HAPPENS

       17.     In the course of the investigation, the FBI obtained copies of additional emails,

also sent from matthew.renato.walsh@gmail.com, during the early morning hours on March 24,

2021. The primary email message contained in this email chain was sent on March 24, 2021, at

approximately 2:10:42 MDT, and indicates several common recipients with the above-referenced

email communications provided by Complainant 1. One email within this chain, sent on March

24, 2021, at approximately 2:24 a.m., states:

       THE FBI
       THEY THREATEN “WHITE SUPREMACISTS”
       THEY LET A WHOLE SUMMER OF BLM AND ANTIFA GO
       PICK YOUR BATTLE
       I WILL NOT BE INTIMIDATED
       WHOEVER CAME AFTER ME HAS A THROAT TO BE SLIT AND A BLOOD TO
       BE BLED ON A SIDEWALK
       PUT IT IN WRITING
       MATTHEW RENATO WALSH
       PUT IT ON THE CHEVRON SERVER CUNT



                                                7
             Case 3:21-mj-00040-UNA       Document 1      04/09/21 Page 9 of 35




       FBI: YOU COME AFTER LOSERS WHO STORM THE CAPITOL LIKE ASSHOLES.
       GOOD FOR YOU. THOSE PPL NEED TO BE PUNISHED BUT YOU DO NOTHING
       ABOUT THE BLACK LIVES MATTER AND ANTIFI DOMMESTIC TERRORISTS
       WHO OVERRAN FEDERAL COURTHOUSES ND LOOTED AND BURNED ALL
       SUMMER
       SHAME ON YOU
       TAKE A CHEESE GRATER TO YOUR FACE
       ALSO [PERSON C] SUPPORTED BLACK LIVES MATTER
       HER IS A SUPPORTER OF DOMESTIC TERRORISM
       [PERSON C] SUPPORTS DOMESTIC TERRORISM

       18.     Another email, within the same email chain, sent from

matthew.renato.walsh@gmail.com, on March 24, 2021, at approximately 2:28 a.m., states:

       BUT I NEVER FUCKING SAID I WOULD KILL [PERSON D]
       SHOW ME PROOF SPOOK COWARD TRAITOR FBI?
       YOU FABRICATE WHITE SUPREMACY IN ATLANTA
       AND IGNORE MUSLIM BARBARISM IN BOULDER
       FUCK YOU
       COWARD TRAITOR FBI COMMUNIST SPOOK
       COME FOR MATT WALSH AND DIE

       19.     Another email, within the same email chain, sent from

matthew.renato.walsh@gmail.com, on March 24, 2021, at approximately 2:31 a.m., states:

       AN FBI MAN CAME AT ME
       SHOW ME WHEN I SAID ANYTHING WORTHY OF THAT
       I WILL BEG FOR APOLOGY ON ME KNEES
       I REALLY WILL
       YOU COWARD TRAITORS
       GO SOLVE A CRIME YOU FUCKING LOSERS




                                               8
             Case 3:21-mj-00040-UNA         Document 1      04/09/21 Page 10 of 35




       20.      Another email, within the same email chain, sent from

matthew.renato.walsh@gmail.com, on March 24, 2021, at approximately 2:41 a.m., states:

       I KNEEL BEFORE NO MAN
       CAME AT MATT WALSH ON THE SIDEWALK SPOOK COMMIE
       YOU FUCKING CLOWN
       I WILL SLIT YOUR THROAT AND WATCH YOU BLEED OUT
       THAT IS A PROMISE

       21.      In the course of the investigation, the FBI obtained a copy of an information

report from Colorado School of Mines, Mines Police Department Officer Christopher Boyd. The

report is under Case No. 21-0071, reported on March 24, 2021, at 02:35 hours (local time in

Golden, Colorado). Therein, Officer Boyd states that he received a telephone call from a male

who identified himself as Matthew Walsh and provided the same date of birth WALSH had

previously provided to NTOC on March 15, 2021. The report also identifies the caller’s email

address as matthew.renato.walsh@gmail.com. Among other statements, the caller, believed to be

WALSH, reportedly told Officer Boyd that he had sent an email saying a lot of things he

regretted and deleted the email the next morning. Later in the call, WALSH reportedly told

Officer Boyd that it would be hard to prove that he wasn’t threatening people when he had just

sent out another email about his frustrations. WALSH reportedly told Officer Boyd that he knew

he should not contact others about his frustrations but that he had gotten intoxicated and sent out

the email. When Officer Boyd inquired about that email, WALSH offered to, and did, send

Officer Boyd a copy of the email. This email chain contained the email communications

referenced in Paragraphs 17, 18, 19, and 20, above.

       22.      In the course of the investigation, the FBI also learned through Colorado School

of Mines, Mines Police Department Chief of Police Dustin Olson, that WALSH is an alumnus of



                                                 9
             Case 3:21-mj-00040-UNA         Document 1      04/09/21 Page 11 of 35




Colorado School of Mines and has transmitted additional threatening communications, via

voicemails and email communications, to various individuals associated with the Colorado

School of Mines. According to Chief Olson, among other communications, WALSH sent a

series of emails, some of which contained threatening language, during the early morning hours

of March 17, 2021, all of which were also sent from matthew.renato.walsh@gmail.com.

       23.      In the course of the investigation, the FBI learned from a source personally

familiar with and close to WALSH that WALSH’s escalating threats and related behavior began

after WALSH’s employment with Chevron Corporation was terminated in or around July 2020.

The same source believed that, beginning in or around January 2021, WALSH was using

methamphetamine and abusing alcohol.

       24.      WALSH was arrested by the St. Tammany Parish Sheriff’s Office on December

10, 2020. According to the arrest report, WALSH was arrested for disturbing the peace and

resisting an officer. Per the report, after WALSH was seen hitting the ground with a tennis

racket while yelling in the parking lot of his apartment complex, WALSH proceeded to shout at

and follow a female resident around the complex. Per the report, a witness described WALSH as

seemingly “drunk and out of his mind.” The same witness reportedly advised law enforcement

that the female resident appeared “terrified” by WALSH’s actions. During the interaction with

St. Tammany Parish Sheriff’s deputies, WALSH disregarded verbal commands and fled from

law enforcement before being apprehended and arrested. The FBI learned that, following this

incident, WALSH was evicted from the apartment complex.

       25.      In the course of the investigation, the FBI has learned that WALSH checked into

InTown Suites, Extended Stay Hotel, in Baton Rouge, where he is believed to have resided from

on or about December 17, 2020, through on or about February 24, 2021.



                                                10
             Case 3:21-mj-00040-UNA        Document 1      04/09/21 Page 12 of 35




       26.      Through LSU, the FBI has learned that WALSH was assigned a laptop, believed

to be a Microsoft Surface Pro, in connection with his employment with LSU, beginning in or

around January 2021, and continuing through on or about March 25, 2021.

       27.      A preservation request, pertaining to Google Account

matthew.renato.walsh@gmail.com was sent to Google on March 25, 2021, with Google

Reference Number 5562337.

       28.      In response to an order pursuant to 18 U.S.C. § 2703(d), dated March 31, 2021,

Google provided subscriber information relevant to the target account, which confirmed that

Google Account ID 95836682490 (an internal Google identifier for the Account) is assigned to

“Matthew Walsh,” same date of birth previously provided by WALSH to both NTOC and the

Mines Police Department, and email address matthew.renato.walsh@gmail.com. The Account

associated a recovery email address, mrwalsh150@gmail.com, and a recovery SMS,

+1985415XXXX [US] (the same mobile telephone number previously provided by WALSH).

The account was created on October 17, 2011, and as of April 2, 2021, the Account status was

“enabled,” according to Google’s response to the § 2703(d) order.

       29.      Also in response to the order pursuant to 18 U.S.C. § 2703(d), Google indicated

that WALSH’s Google Account uses the following services: Gmail, Google Hangouts, iGoogle,

Google Drive, YouTube, Google Services, Blogger, Google Calendar, Google Docs, Google

Photos, Google Maps Engine, Google Chrome Sync, Google Play Music, Google My Maps,

Google Voice, Android, Location History, Scholar Profiles, Google Play, Geo Madden, Google

Payments, and Google Keep.




                                                11
              Case 3:21-mj-00040-UNA               Document 1          04/09/21 Page 13 of 35




                             BACKGROUND CONCERNING GOOGLE1


        30.      Google is a United States company that offers to the public through its Google

Accounts a variety of online services, including email, cloud storage, digital payments, and

productivity applications, which can be accessed through a web browser or mobile applications.

Among other free services, Google also offers to anyone, whether or not they have a Google

Account, a free web browser called Google Chrome, a free search engine called Google Search,

free video streaming called YouTube, and a free mapping service called Google Maps. Many of

these free services offer additional functionality if the user signs into their Google Account.

        31.      In addition, Google offers an operating system (“OS”) for mobile devices,

including cellular phones, known as Android. Google also sells devices, including but not limited

to laptops, mobile phones, and tablets. Users of Android and Google devices are prompted to

connect their device to a Google Account when they first turn on the device, and a Google

Account is required for certain functionalities on these devices. As noted above, in Paragraph

29, Google has indicated that WALSH’s Google Account uses Android.

        32.      Signing up for a Google Account automatically generates an email address at the

domain gmail.com. That email address will be the log-in username for access to the Google

Account. WALSH’s email address and log-in username is matthew.renato.walsh@gmail.com.

        33.      Google advertises its services as “One Account. All of Google working for you.”

Once logged into a Google Account, a user can connect to Google’s full suite of services offered




1
 The information in this section is based on information published by Google on its public websites, including, but
not limited to, the following webpages: the “Google legal policy and products” page available to registered law
enforcement at lers.google.com; product pages on support.google.com; or product pages on about.google.com.


                                                        12
             Case 3:21-mj-00040-UNA         Document 1        04/09/21 Page 14 of 35




to the general public, described in further detail below. In addition, Google keeps certain records

indicating ownership and usage of the Google Account across services, also described below.

       34.      Google provides email services (Gmail) to Google Accounts through addresses at

gmail.com or enterprise email addresses hosted by Google. Gmail can be accessed through web

browser or mobile application. Additional email addresses (“recovery,” “contact,” “forwarding,”

or “alternate” emails) can be associated with a Google Account by the user. Emails associated

with a Google Account are preserved indefinitely, unless the user deletes them. However, as

noted in Paragraph 39 below, even user-deleted communications or files may continue to be

available on Google’s servers for a certain period of time.

       35.      Google Scholar provides a way to broadly search for scholarly literature across

many disciplines and sources: articles, theses, books, abstracts and court opinions, from

academic publishers, professional societies, online repositories, universities and other web sites.

Google Scholar Profiles provide a way for authors to showcase their academic publications. As

noted above, in Paragraph 29, Google has indicated that WALSH’s Google Account uses

Google Scholar Profiles, and WALSH is known to have been employed in an academic setting

during the relevant time period.

       36.      Google integrates its various services to make it easier for Google Accounts to

access the full Google suite of services. For example, users accessing their Google Account

through their browser can toggle between Google Services via a toolbar displayed on the top of

most Google service pages, including Gmail and Drive. Google Hangout, Meet, and Chat

conversations pop up within the same browser window as Gmail. Attachments in Gmail are

displayed with a button that allows the user to save the attachment directly to Google Drive. If

someone shares a document with a Google Account user in Google Docs, the contact



                                                13
             Case 3:21-mj-00040-UNA         Document 1      04/09/21 Page 15 of 35




information for that individual will be saved in the user’s Google Contacts. And if a user logs

into their Google Account on the Chrome browser, their subsequent Chrome browser and Google

Search activity is associated with that Google Account, depending on user settings.

       37.      When individuals register with Google for a Google Account, Google asks users

to provide certain personal identifying information, including the user’s full name, telephone

number, birthday, and gender. If a user is paying for services, the user must also provide a

physical address and means and source of payment. As noted above, in Paragraph 28, Google has

indicated that the personal identifying information provided by WALSH during the registration

of his Google Account is the same as personal identifying information provided by WALSH at

various other times relevant to this investigation.

       38.      Google typically retains and can provide certain transactional information about

the creation and use of each account on its system. Google captures the date on which the

account was created, the length of service, log-in times and durations, the types of services

utilized by the Google Account, the status of the account (including whether the account is

inactive or closed), the methods used to connect to the account (such as logging into the account

via Google’s website or using a mobile application), details about the devices used to access the

account, and other log files that reflect usage of the account. In addition, Google keeps records of

the Internet Protocol (“IP”) addresses used to register the account and accept Google’s terms of

service, as well as the IP addresses associated with particular logins to the account. Because

every device that connects to the Internet must use an IP address, IP address information can

help to identify which computers or other devices were used to access the Google Account.

       39.      Google maintains the communications, files, and associated records for each

service used by a Google Account on servers under its control. Even after a user deletes a



                                                 14
             Case 3:21-mj-00040-UNA         Document 1       04/09/21 Page 16 of 35




communication or file from their Google Account, it may continue to be available on Google’s

servers for a certain period of time.

       40.      Google offers a free web browser service called Google Chrome which facilitates

access to the Internet. Chrome retains a record of a user’s browsing history and allows users to

save favorite sites as bookmarks for easy access. If a user is logged into their Google Account on

Chrome and has the appropriate settings enabled, their browsing history, bookmarks, and other

browser settings may be saved to their Google Account in a record called My Activity. As noted

above, in Paragraph 29, Google has indicated that WALSH’s Google Account uses Google

Chrome Sync.

       41.      My Activity collects and retains data about searches that users conduct within

their own Google Account or using Google Search while logged into their Google Account. My

Activity also may track the websites visited while the Account is logged into the Google Chrome

web browser, applications used by the Account on an Android device, and ads clicked while

logged into the Account, among other data. This search, browsing, and application use history is

associated with a Google Account when the user is logged into their Google Account on the

browser or device and certain global settings are enabled, such as Web & App Activity. Google

maintains these records indefinitely for accounts created before June 2020, unless the user

deletes them or opts in to automatic deletion of their location history every three or eighteen

months. As noted above, in Paragraph 28, WALSH’s Google Account was created in 2011.

       42.      Google Drive is a cloud storage service automatically created for each Google

Account. Users can store an unlimited number of documents created by Google productivity

applications like Google Docs (Google’s word processor), Google Sheets (Google’s spreadsheet

program), Google Forms (Google’s web form service), and Google Slides (Google’s presentation



                                                15
             Case 3:21-mj-00040-UNA           Document 1     04/09/21 Page 17 of 35




program). Users can also upload files to Google Drive, including photos, videos, PDFs, and text

documents, up to a storage limit. Users can set up their personal computer or mobile phone to

automatically back up files to Google Drive. Each user gets 15 gigabytes of space for free on

Google’s servers and may purchase more. Google Drive allows users to share stored files and

documents with up to 100 people and grant those with access the ability to edit or comment.

Google maintains a record of who made changes when to documents edited in Google apps.

Documents shared with a user are saved in their Google Drive in a folder called “Shared with

me.” Google preserves files stored in Google Drive indefinitely, unless the user deletes them.

       43.      Google Keep is a cloud-based notetaking service that lets users take notes and

share them with other Google users to view, edit, or comment. Google Keep notes are stored

indefinitely, unless the user deletes them.

       44.      Android device users can also use Google Drive to backup certain data from their

device. Android backups on Google Drive may include mobile application data, device settings,

file downloads, and SMS messages. If a user subscribers to Google’s cloud storage service,

Google One, they can opt to backup all the data from their device to Google Drive.

       45.      As noted above, in Paragraph 29, Google has indicated that WALSH’s Google

Account uses Google Drive, Google Keep and Android.

       46.      Google collects and retains data about the location at which Google Account

services are accessed from any mobile device, as well as the periodic location of Android devices

while they are in use. This location data can derive from a range of sources, including GPS data,

Wi-Fi access points, cell-site locations, geolocation of IP addresses, sensor data, user searches,

and Bluetooth beacons within range of the device. According to Google, this location data may

be associated with the Google Account signed-in or registered to the device when Location



                                                 16
             Case 3:21-mj-00040-UNA         Document 1       04/09/21 Page 18 of 35




Services are activated on the device and the user has enabled certain global settings for their

Google Account, such as Location History or Web & App Activity tracking. The data retained

may be both precision location data, like GPS latitude and longitude coordinates, and inferential

location data, such as the inference that a Google Account is in Louisiana because it conducts a

series of searches about places to eat in Louisiana and directions from one Louisiana location to

another. Precision location data is typically stored by Google in an account’s Location History

and is assigned a latitude-longitude coordinate with a meter radius margin of error. Inferential

data is stored with an account’s Web & App Activity. Google maintains these records

indefinitely for accounts created before June 2020, unless the user deletes it or opts to

automatically delete their Location History and Web & App Activity after three or eighteen

months. As noted above, in Paragraph 28, Google has indicated that WALSH’s Google Account

was created in 2011, and as noted in Paragraph 29, Google has indicated that WALSH’s Google

Account uses Location History.

       47.      In my training and experience, evidence of who was using a Google account and

from where, and evidence related to criminal activity of the kind described above, may be found

in the files and records described above. This evidence may establish the “who, what, why,

when, where, and how” of the criminal conduct under investigation, thus enabling the United

States to establish and prove each element or, alternatively, to exclude the innocent from further

suspicion. For instance, given WALSH’s lack of stable residence following his eviction in

December 2020, data about the location at which WALSH’s Google Account services were

accessed and/or email communications were transmitted may provide direct evidence of the

offenses under investigation.




                                                 17
             Case 3:21-mj-00040-UNA         Document 1       04/09/21 Page 19 of 35




       48.      In my training and experience, in some cases, email account users will

communicate directly with an email service provider about issues relating to the account, such as

technical problems, billing inquiries, or complaints from other users. Email providers like

Google typically retain records about such communications, including records of contacts

between the user and the provider’s support services, as well records of any actions taken by the

provider or user as a result of the communications. In my training and experience, such

information may constitute evidence of the crimes under investigation because the information

can be used to identify the account’s user or users.

       49.      Based on my training and experience, messages, emails, voicemails, photos,

videos, documents, and internet searches are often created and used in furtherance of criminal

activity, including to communicate and facilitate the offenses under investigation. Thus, stored

communications and files connected to a Google Account may provide direct evidence of the

offenses under investigation. For example, in this case, the FBI is aware of certain threatening

communications transmitted by WALSH via his Google Account

matthew.renato.walsh@gmail.com, and the FBI is further aware that WALSH has deleted one or

more emails, potentially of a similarly threatening nature. Any such records, among others,

would constitute direct evidence of the offenses under investigation.

       50.      In addition, the user’s account activity, logs, stored electronic communications,

and other data retained by Google can indicate who has used or controlled the account. This

“user attribution” evidence is analogous to the search for “indicia of occupancy” while executing

a search warrant at a residence. For example, subscriber information, email and messaging logs,

documents, and photos and videos (and the data associated with the foregoing, such as geo-

location, date and time) may be evidence of who used or controlled the account at a relevant



                                                 18
             Case 3:21-mj-00040-UNA          Document 1      04/09/21 Page 20 of 35




time. As an example, because every device has unique hardware and software identifiers, and

because every device that connects to the Internet must use an IP address, IP address and device

identifier information can help to identify which computers or other devices were used to access

the Account. Here, the FBI is aware of at least two devices, an Android device and a laptop,

which may have been used by WALSH to access his Google Account. Such information also

allows investigators to understand the geographic and chronological context of access, use, and

events relating to the crime under investigation.

       51.       Account activity may also provide relevant insight into the account owner’s state

of mind as it relates to the offenses under investigation. For example, information on the account

may indicate the owner’s motive and intent to commit a crime (e.g., information indicating a

plan to commit a crime), or consciousness of guilt (e.g., deleting account information in an effort

to conceal evidence from law enforcement). Here, as noted above, the FBI is aware that

WALSH has deleted email communications, which may be relevant to the offenses under

investigation.

       52.       Other information connected to the use of a Google account may lead to the

discovery of additional evidence. For example, emails and Internet activity can lead to the

identification of co-conspirators and instrumentalities of the crimes under investigation.

       53.       For the reasons discussed herein, Google’s servers are likely to contain stored

electronic communications and information concerning the subscriber of the Account and their

use of Google services. In my training and experience, such information may constitute




                                                  19
             Case 3:21-mj-00040-UNA         Document 1      04/09/21 Page 21 of 35




evidence of the crimes under investigation including information that can be used to identify an

account’s user or users.

                                         CONCLUSION

       54.      Based on the foregoing, I request that the Court issue the proposed search

warrant.

       55.      Pursuant to 18 U.S.C. § 2703(g), the presence of a law enforcement officer is not

required for the service or execution of this warrant. The government will execute this warrant

by serving the warrant on Google. Because the warrant will be served on Google, who will then

compile the requested records at a time convenient to it, reasonable cause exists to permit the

execution of the requested warrant at any time in the day or night.

       I declare under penalty of perjury that the foregoing is true and correct to the best of my

knowledge and belief.



                                                 __________________________
                                                 Ryan A. Marten, Special Agent
                                                 Federal Bureau of Investigation



Affidavit submitted by email/.pdf and attested to me as true and accurate by telephone, consistent
with Federal Rules of Criminal Procedure 4.1 and 41(d)(3), on the ____
                                                                    9th day of day of April,
2021, at Baton Rouge, Louisiana.


                                                     S
                                                _______________________________________
                                                HONORABLE RICHARD L. BOURGEOIS, JR.
                                                UNITED STATES MAGISTRATE JUDGE




                                                20
          Case 3:21-mj-00040-UNA          Document 1      04/09/21 Page 22 of 35




                                     ATTACHMENT A

                                   Property to Be Searched

       This warrant applies to information associated with matthew.renato.walsh@gmail.com

(“the Account”) that is stored at premises owned, maintained, controlled, or operated by Google

LLC, a company headquartered at 1600 Amphitheatre Parkway, Mountain View, CA 94043.
            Case 3:21-mj-00040-UNA          Document 1       04/09/21 Page 23 of 35




                                       ATTACHMENT B

                                 Particular Things to be Seized

I.     Information to be disclosed by Google LLC (“Google”)

       To the extent that the information described in Attachment A is within the possession,

custody, or control of Google, regardless of whether such information is located within or

outside of the United States, and including any emails, records, files, logs, or information that

has been deleted but is still available to Google, or has been preserved pursuant to a request

made under 18 U.S.C. § 2703(f), on March 25, 2021, with Google Reference Number 5562337,

Google is required to disclose to the government for the Account listed in Attachment A the

following information from December 1, 2020 through the present, unless otherwise indicated:

       a.      All business records and subscriber information, in any form kept, pertaining to
               the Account, including:

               1.      Names (including subscriber names, user names, and screen names);

               2.      Addresses (including mailing addresses, residential addresses, business
                       addresses, and email addresses, including alternate and recovery email
                       addresses);

               3.      Telephone numbers, including SMS recovery and alternate sign-in
                       numbers;

               4.      Records of session times and durations, and the temporarily assigned
                       network addresses (such as Internet Protocol (“IP”) addresses) associated
                       with those sessions, including log-in IP addresses;

               5.      Telephone or instrument numbers or other subscriber numbers or
                       identities, including any temporarily assigned network address, SMS
                       recovery numbers, Google Voice numbers, and alternate sign-in numbers

               6.      Length of service (including start date and creation IP) and types of
                       service utilized;

               7.      Means and source of payment (including any credit card or bank account
                       number); and
     Case 3:21-mj-00040-UNA         Document 1       04/09/21 Page 24 of 35




        8.     Change history.

b.      All device information associated with the Account, including but not limited to,
        manufacture names, model numbers, serial number, media access control (MAC)
        addresses, international mobile equipment identifier (IMEI) numbers, FCC ID
        numbers, Android IDs, and telephone numbers;

c.      Records of user activity for each connection made to or from the Account,
        including, for all Google services, the date, time, length, and method of
        connection, data transfer volume, user names, source and destination IP address,
        name of accessed Google service, and all activity logs;

d.      The contents of all emails associated with the Account, including stored or
        preserved copies of emails sent to and from the Account, draft emails, and deleted
        emails; attachments; the source and destination addresses associated with each
        email; the size, length, and timestamp of each email; and true and accurate header
        information including the actual IP addresses of the sender and recipients of the
        emails;

e.      All Location History and Web & App Activity indicating the location at which
        the account was active, including the source of the data, date and time, latitude
        and longitude, estimated accuracy, device and platform, inferences drawn from
        sensor data (i.e. whether user was at rest, walking, biking, or in a car), and
        associated logs and user settings, including Timeline access logs and change and
        deletion history;

f.      Google Scholar and Scholar Profiles, including any academic publications,
        associated with the Account;

g.      The contents of all records associated with the account in Google Drive (including
        Docs, Sheets, Forms, and Slides) and Google Keep, including: files, folders,
        media, notes and note titles, lists, applications, and other data uploaded, created,
        stored, or shared with the account including drafts and deleted records; third-party
        application data and backups; SMS data and device backups; the creation and
        change history of each record; accounts with access to or which previously
        accessed each record; any location, device, other Google service (such as Google
        Classroom or Google Group), or third-party application associated with each
        record; and all associated logs, including access logs and IP addresses, of each
        record;

h.      Records of communications pertaining to issues relating to the Account, such as
        technical problems, billing inquiries, or complaints from other users; records of
        contacts between the user and Google’s support services, as well as records of any
        actions taken by Google or user as a result of the communications; and
            Case 3:21-mj-00040-UNA         Document 1       04/09/21 Page 25 of 35




       i.      All Internet search and browsing history, and application usage history, including
               Web & App Activity, Voice & Audio History, including: search queries and
               clicks; browsing history, including application usage; bookmarks; passwords;
               autofill information; alerts, subscriptions, and other automated searches, including
               associated notifications and creation dates; user settings; and all associated logs
               and change history.

Google is hereby ordered to disclose the above information to the government within 10 days of

issuance of this warrant.
            Case 3:21-mj-00040-UNA          Document 1      04/09/21 Page 26 of 35




II.    Information to be seized by the government

       All information described above in Section I that constitutes evidence and/or

instrumentalities of violations of 18 U.S.C. § 875(c), those violations involving MATTHEW

WALSH a/k/a MATTHEW RENATO WALSH (“WALSH”) and occurring after December

1, 2020, including, for the Account listed on Attachment A, information pertaining to the

following matters:

       a.      Any threat or threats to injure, intimidate and/or kill any person or persons;

       b.      Any preparatory steps or other indication of intent to carry out any threat or
               threats to injure, intimidate and/or kill any person or persons;

       c.      Any reference to or involvement with the Federal Bureau of Investigation (“FBI”)
               or any other federal agency and/or any individual agent or representative thereof;

       d.      Evidence indicating how and when the Account was accessed or used, to
               determine the geographic and chronological context of account access, use, and
               events relating to the crime under investigation and to the email account owner;

       e.      Evidence indicating the Account owner’s state of mind as it relates to the crime
               under investigation;

       f.      The identity of the person(s) who created or used the Account, including records
               that help reveal the whereabouts of such person(s); and

       g.      The identity of the person(s) who communicated with the Account about matters
               relating to any threat or threats to injure, intimidate and/or kill any person or
               persons, including records that help reveal their whereabouts.

This warrant authorizes a review of electronically stored information, communications, other

records and information disclosed pursuant to this warrant in order to locate evidence and

instrumentalities described in this warrant. The review of this electronic data may be conducted

by any government personnel assisting in the investigation, who may include, in addition to law

enforcement officers and agents, attorneys for the government, attorney support staff, and

technical experts. Pursuant to this warrant, the FBI may deliver a complete copy of the disclosed
           Case 3:21-mj-00040-UNA          Document 1       04/09/21 Page 27 of 35




electronic data to the custody and control of attorneys for the government and their support staff

for their independent review.
                             Case 3:21-mj-00040-UNA                      Document 1      04/09/21 Page 28 of 35

AO 93C () :DUUDQWE\7HOHSKRQHRU2WKHU5HOLDEOH(OHFWURQLF0HDQV                u Original                u Duplicate Original


                                           UNITED STATES DISTRICT COURT
                                                                          for the
                                                             Middle District
                                                          __________ DistrictofofLouisiana
                                                                                  __________

                  In the Matter of the Search of                             )
                                                                             )
                                                                             )      Case No. 21-MJ -40
  ,1)250$7,21$662&,$7(':,7+*0$,/$&&2817
  0$77+(:5(1$72:$/6+#*0$,/&207+$7,66725('
                                                                             )
  $7$35(0,6(6&21752//('%<*22*/(                                         )
                                                                             )

                 :$55$17%<7(/(3+21(2527+(55(/,$%/((/(&7521,&0($16
To:       Any authorized law enforcement officer
           An application by a federal law enforcement officer or an attorney for the government requests the searchDQGVHL]XUH
of the following person or property located in the                         Middle   District of            Louisiana
(identify the person or describe the property to be searched and give its location):
  SEE ATTACHMENT "A"

  This Court possesses the authority to issue this warrant under 18 U.S.C. Sections 2703(c)(1)(A) and 2711(3)(A)(i) and Federal
  Rule of Criminal Procedure 41.


        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):
  SEE ATTACHMENT "B"




        YOU ARE COMMANDED to execute this warrant on or before April 23, 2021                          (not to exceed 14 days)
      u in the daytime 6:00 a.m. to 10:00 p.m. ✔
                                               u at any time in the day or night because good cause has been established.

        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
        The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to                       Richard L. Bourgeois                  .
                                                                                                   (United States Magistrate Judge)

     u Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
     u for         days (not to exceed 30) u until, the facts justifying, the later specific date of                                   .


Date and time issued:           April 9, 2021 at 2:53pm
                                                                                             S             Judge’s signature

City and state: Baton Rouge, Louisiana                                                   Richard L. Bourgeois, U.S. Magistrate Judge
                                                                                                         Printed name and title
                             Case 3:21-mj-00040-UNA                       Document 1      04/09/21 Page 29 of 35
AO 93& () :DUUDQWE\7HOHSKRQHRU2WKHU5HOLDEOH(OHFWURQLF0HDQV(Page 2)

                                                                             Return
Case No.:                                Date and time warrant executed:                 Copy of warrant and inventory left with:
 21-MJ    -40
Inventory made in the presence of :

Inventory of the property taken and name V of any person(s) seized:




                                                                         Certification


        I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.



Date:
                                                                                                Executing officer’s signature


                                                                                                   Printed name and title
          Case 3:21-mj-00040-UNA          Document 1      04/09/21 Page 30 of 35




                                     ATTACHMENT A

                                   Property to Be Searched

       This warrant applies to information associated with matthew.renato.walsh@gmail.com

(“the Account”) that is stored at premises owned, maintained, controlled, or operated by Google

LLC, a company headquartered at 1600 Amphitheatre Parkway, Mountain View, CA 94043.
            Case 3:21-mj-00040-UNA          Document 1       04/09/21 Page 31 of 35




                                       ATTACHMENT B

                                 Particular Things to be Seized

I.     Information to be disclosed by Google LLC (“Google”)

       To the extent that the information described in Attachment A is within the possession,

custody, or control of Google, regardless of whether such information is located within or

outside of the United States, and including any emails, records, files, logs, or information that

has been deleted but is still available to Google, or has been preserved pursuant to a request

made under 18 U.S.C. § 2703(f), on March 25, 2021, with Google Reference Number 5562337,

Google is required to disclose to the government for the Account listed in Attachment A the

following information from December 1, 2020 through the present, unless otherwise indicated:

       a.      All business records and subscriber information, in any form kept, pertaining to
               the Account, including:

               1.      Names (including subscriber names, user names, and screen names);

               2.      Addresses (including mailing addresses, residential addresses, business
                       addresses, and email addresses, including alternate and recovery email
                       addresses);

               3.      Telephone numbers, including SMS recovery and alternate sign-in
                       numbers;

               4.      Records of session times and durations, and the temporarily assigned
                       network addresses (such as Internet Protocol (“IP”) addresses) associated
                       with those sessions, including log-in IP addresses;

               5.      Telephone or instrument numbers or other subscriber numbers or
                       identities, including any temporarily assigned network address, SMS
                       recovery numbers, Google Voice numbers, and alternate sign-in numbers

               6.      Length of service (including start date and creation IP) and types of
                       service utilized;

               7.      Means and source of payment (including any credit card or bank account
                       number); and
     Case 3:21-mj-00040-UNA         Document 1       04/09/21 Page 32 of 35




        8.     Change history.

b.      All device information associated with the Account, including but not limited to,
        manufacture names, model numbers, serial number, media access control (MAC)
        addresses, international mobile equipment identifier (IMEI) numbers, FCC ID
        numbers, Android IDs, and telephone numbers;

c.      Records of user activity for each connection made to or from the Account,
        including, for all Google services, the date, time, length, and method of
        connection, data transfer volume, user names, source and destination IP address,
        name of accessed Google service, and all activity logs;

d.      The contents of all emails associated with the Account, including stored or
        preserved copies of emails sent to and from the Account, draft emails, and deleted
        emails; attachments; the source and destination addresses associated with each
        email; the size, length, and timestamp of each email; and true and accurate header
        information including the actual IP addresses of the sender and recipients of the
        emails;

e.      All Location History and Web & App Activity indicating the location at which
        the account was active, including the source of the data, date and time, latitude
        and longitude, estimated accuracy, device and platform, inferences drawn from
        sensor data (i.e. whether user was at rest, walking, biking, or in a car), and
        associated logs and user settings, including Timeline access logs and change and
        deletion history;

f.      Google Scholar and Scholar Profiles, including any academic publications,
        associated with the Account;

g.      The contents of all records associated with the account in Google Drive (including
        Docs, Sheets, Forms, and Slides) and Google Keep, including: files, folders,
        media, notes and note titles, lists, applications, and other data uploaded, created,
        stored, or shared with the account including drafts and deleted records; third-party
        application data and backups; SMS data and device backups; the creation and
        change history of each record; accounts with access to or which previously
        accessed each record; any location, device, other Google service (such as Google
        Classroom or Google Group), or third-party application associated with each
        record; and all associated logs, including access logs and IP addresses, of each
        record;

h.      Records of communications pertaining to issues relating to the Account, such as
        technical problems, billing inquiries, or complaints from other users; records of
        contacts between the user and Google’s support services, as well as records of any
        actions taken by Google or user as a result of the communications; and
            Case 3:21-mj-00040-UNA         Document 1       04/09/21 Page 33 of 35




       i.      All Internet search and browsing history, and application usage history, including
               Web & App Activity, Voice & Audio History, including: search queries and
               clicks; browsing history, including application usage; bookmarks; passwords;
               autofill information; alerts, subscriptions, and other automated searches, including
               associated notifications and creation dates; user settings; and all associated logs
               and change history.

Google is hereby ordered to disclose the above information to the government within 10 days of

issuance of this warrant.
            Case 3:21-mj-00040-UNA          Document 1      04/09/21 Page 34 of 35




II.    Information to be seized by the government

       All information described above in Section I that constitutes evidence and/or

instrumentalities of violations of 18 U.S.C. § 875(c), those violations involving MATTHEW

WALSH a/k/a MATTHEW RENATO WALSH (“WALSH”) and occurring after December

1, 2020, including, for the Account listed on Attachment A, information pertaining to the

following matters:

       a.      Any threat or threats to injure, intimidate and/or kill any person or persons;

       b.      Any preparatory steps or other indication of intent to carry out any threat or
               threats to injure, intimidate and/or kill any person or persons;

       c.      Any reference to or involvement with the Federal Bureau of Investigation (“FBI”)
               or any other federal agency and/or any individual agent or representative thereof;

       d.      Evidence indicating how and when the Account was accessed or used, to
               determine the geographic and chronological context of account access, use, and
               events relating to the crime under investigation and to the email account owner;

       e.      Evidence indicating the Account owner’s state of mind as it relates to the crime
               under investigation;

       f.      The identity of the person(s) who created or used the Account, including records
               that help reveal the whereabouts of such person(s); and

       g.      The identity of the person(s) who communicated with the Account about matters
               relating to any threat or threats to injure, intimidate and/or kill any person or
               persons, including records that help reveal their whereabouts.

This warrant authorizes a review of electronically stored information, communications, other

records and information disclosed pursuant to this warrant in order to locate evidence and

instrumentalities described in this warrant. The review of this electronic data may be conducted

by any government personnel assisting in the investigation, who may include, in addition to law

enforcement officers and agents, attorneys for the government, attorney support staff, and

technical experts. Pursuant to this warrant, the FBI may deliver a complete copy of the disclosed
           Case 3:21-mj-00040-UNA          Document 1       04/09/21 Page 35 of 35




electronic data to the custody and control of attorneys for the government and their support staff

for their independent review.
